DETAILED ACTION
Remarks
This office action is in response to the RCE filled on 02/04/2021. 
Claim 1 is amended. 
Claims 5-9 are canceled. 
Claims 1-4 and 10-21 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0080566 (“Stubbs”), and in view of US 9,669,543 (“Stubbs’543”), and further in view of US 2014/0277719 (“Kamiya”). 
Regarding claim 1, Stubbs discloses a system comprising:
a local processor operative to communicate with a remote electronic processor device (see fig 1 and fig 2, where an example of inventory system is shown that include robot stations 110, central station 180. See also [0018], where “In particular, the example inventory system robot station 110 has local processor. Central station 180 can be said remote electronic processor. See also [0028] and [0038]); and 
a pick and place station in communication with the local processor (see [0018], where “FIG. 1, the figure illustrates an example inventory system configured to implement the above described techniques. In particular, the example inventory system may include multiple robot stations 110 in communication with a central station 180 over a network 170. The central station 180 may collect, from the robot stations 110, data about how items 120 may be manipulated and may to generate a collective knowledge about manipulations and propagate that knowledge to the robot stations 110.”; see also [0065], where “A similar computer system Robot station 110 corresponds to pick and place station and Robot station has local processor. See also [0019] and [0028]) and comprising:
a robotic system comprising a base (see fig 2, block 210), a robotic arm coupled to the base at a first end (see fig 2, where robotic arm 212 is attached to base 210.), a soft robotic gripper coupled to the robotic arm at a second end (see fig 2, where 214 is gripper and attached with the second arm end. see also [0027], where “The robot station 210 may include a robotic arm 212 and an end effector 214. Although the description herein primarily refers to a robotic arm 212, any other mechatronic or robotic device may be used in lieu of or in addition to a robotic arm. The end effector 214 may be connected to an end of the robotic arm 212 and configured to manipulate an item. Any suitable end effector (or number or combination of end effectors) may be utilized, including, but not limited to, soft robotic effectors, vacuum effectors, electro-adhesion effectors, and mechanical or electromechanical effectors. Soft robotic end effectors may generally include flexible structures that may be manipulated between various orientations. The structures may include silicon bodies or other flexible material.”), and the one or more actuators (see [0027], where “Manipulation of the flexible material may be achieved through use of flexible actuators such as air muscles (e.g., contractile or extensional devices operated by pressurized air movement relative to filling or emptying a pneumatic bladder),”), the robotic system operative to grasp the target object at a first location and move the target object to a second location (see [0019], where “These tasks may include manipulating the items 120. …. A manipulation of an item may represent a set of actions applied to the item in association with an inventory task. For example, an item may be received from a source 150 external to the inventory system, such as from a manufacturing facility or a distribution facility.  Robot is grasping the item and putting the item into a container. First location corresponds to conveyer belt and second location corresponds to container.) and actuating the one or more actuators to close around the target object (see [0027], where objects are manipulated via actuators. In order to manipulate an item (e.g. pick an item from one location and place to another location), that particular item is first gripped then moved. An item is gripped by bringing the gripper close to that item and then actuating the gripper to hold that item. see also fig 1, where an object is gripped by robot, 110 by using claws. see also [0022], where “the data may describe the item (e.g., include two or higher dimensional images of the item, a two or higher dimensional model of the item, etc.), attributes of the item (e.g., dimensions, weights, center of gravity, etc.), or features associated with surfaces of the item (e.g., a label added to a surface, a handle on one surface, surface characteristics, material characteristics, packaging, etc.). The data may also describe the applied manipulations (e.g., a list of the actions including grasping, moving, retrieving, etc.), related manipulation parameters (e.g., type and amount of force, pressure, voltage, and/or current applied, orientation of an item, etc.),”; see also [0027], where “Mechanical or electromechanical end effectors may include pinchers, claws, grippers, or other rigid component that may be actuated relative to one another for manipulating an item.”; see also [0087], where “For instance, a weight of an item may have increased such that applying a ; and
a sensor (see fig 2, where 216 is the sensors; see also [0028], where “In an example, the robot station 210 may also include a set of sensors 216.”).
Stubbs does not disclose the following limitations:
 wherein the remote electronic processor device is configured to receive grasping commands from a user via a user interface, the grasping command comprising a location for the gripper to position one or more actuators at a start of a grasping operation for a target object before the one or more actuators close around the target object, and transmit the grasping commands to the local processor; and
 the robotic system operative to grasp … by deploying the one or more actuators in a configuration defined by the grasping command.
However Stubbs’543 discloses a robotic item grasp management system, wherein the remote electronic processor device is configured to receive grasping commands from a user via a user interface, the grasping command comprising a location for the gripper to position one or more actuators at a start of a grasping operation for a target object before the one or more actuators close around the target object, and transmit the grasping commands to the local processor (see fig 8 and 9, where examples for implementing techniques relating to generating grasp sets for robot are shown. see also col 16, line 55-col 17, line7, where “FIG. 8 illustrates an environment 800 including an operator station 802 and a grasping station 804. Generally, the operator station 802 may be in communication via a communication network 814 with the grasping station 804 such that an operator 806 of the operator station 802, who user to select where on the object the gripper fingers should be located after the gripper is closed.).
Stubbs’543 teaches a robotic item grasping system for improving the function of the grasp management service by enabling quicker and more efficient searching of feasible grasps (see col 6, lines 26-31; see also col 9, lines 13-16). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs 
Stubbs in view of Stubbs’543 does not disclose the following limitation:
the robotic system operative to grasp … by deploying the one or more actuators in a configuration defined by the grasping command.
However Kamiya discloses a robotic picking system, wherein the robotic system operative to grasp … by deploying the one or more actuators in a configuration defined by the grasping command (see fig 5, block initial posture data generation unit; see also [0040], where “The picking-up posture of the gripper 11 is calculated using the shape information of the target work WO. The approach direction AL of the gripper 11 is calculated using the shape information of the target work WO and the shape information of the other works W around the target work WO.”; see also [0066], where “according to the robot picking system 1 of the present embodiment, the control device 4 calculates the picking-up posture and the approach direction”; see also fig 10B. Initial picking up posture data is generated before the gripper is close around the object by control device. Initial posture of gripper is calculated based on the shape of target object and the other objects around the target object.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Stubbs’543 to incorporate the teachings of Kamiya by including the above feature for avoiding contact/collision with surrounding objects while picking a target object by generating an initial grip posture.
Regarding claim 12, Stubbs further discloses a system, the sensor comprising one or more of: a camera, a weight sensor, an accelerometer, a range sensor, a force detection sensor, a vibration sensor, a three-dimensional depth camera, a photoelectric break beam, a spectrometer, a hyperspectral imager, a grasp sensor, or a laser range scanner (see [0029], where “Generally, the sensors 216 may include different types of sensors to determine attributes of an item to be manipulated. For example, imaging devices or optical sensors may be used to determine physical characteristics, such as size, shape, position, orientation, and/or surface characteristics (e.g., how porous and/or slippery the item is based on the surface appearance).”; see also [0030]).
Regarding claim 13, Stubbs further discloses a system, wherein at least one of the base or the robotic arm comprises at least one of a pneumatic connection for actuating the soft robotic gripper, a hydraulic connection for actuating the soft robotic gripper, an electrical connection, or a data connection (see [0027], where “The end effector 214 may be connected to an end of the robotic arm 212 and configured to manipulate an item. Any suitable end effector (or number or combination of end effectors) may be utilized, including, but not limited to, soft robotic effectors, vacuum effectors, electro-adhesion effectors, and mechanical or electromechanical effectors. Soft robotic end effectors may generally include flexible structures that may be manipulated between various orientations. The structures may include silicon bodies or other flexible material. Manipulation of the flexible material may be achieved through use of flexible actuators such as air muscles (e.g., contractile or extensional devices operated by pressurized air movement relative to filling or emptying a pneumatic bladder), electro-active polymers (e.g., polymers which change size or shape when stimulated by an electric field), or .
Regarding claim 14, Stubbs further discloses a system, wherein the first location comprises a source bin and the second location comprises a target bin (see [0019], where “A manipulation of an item may represent a set of actions applied to the item in association with an inventory task. For example, an item may be received from a source 150 external to the inventory system, such as from a manufacturing facility or a distribution facility. The item may arrive to the inventory system and may be delivered to a robot station by way of a conveyor belt 130, or some other delivery mechanism. The robot station may pack-in the item by, for example, grasping, moving, and releasing the item into a container. The container may be located in an inventory holder 140.”; first location corresponds to conveyer belt and second location corresponds to container. Source corresponds to source 150.).
Stubbs does not explicitly disclose a system, wherein the first location comprises a source bin. 
However Stubbs’543 further discloses a system, wherein the first location comprises a source bin (see fig 9, where 914’s are source bins. See also col 18, lines 1-7, where “the robotic manipulator 110 may be operating to pick, move and place items 912 between bins 914 and a pallet 916 under actual operating conditions. For example, the bins 914 may be full of inventory items and the robotic manipulator 110 may be using its sensors to identify certain ones of the inventory items to pick up out of the bins 914 as the bins 914 are moved into place before the robotic manipulator 110.”; robot is picking item 912 from source bin 914 and placing that item to another (target) location, 916. 914 corresponds to first location and 916 corresponds to second location. As the bins 914 is full of inventory, it is interpreted as source bin. Item is picked from the source bin and put in a pallet, 916.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs to incorporate the teachings of Stubbs’543 by including the above feature for organizing the objects by placing on correct box/location which will reduce extra work before shipping/storage of that objects. 
Regarding claim 15, Stubbs further discloses a system, wherein the local processor receives commands from the remote electronic processor device and communicates control instructions to the robotic system (see [0021], where “Regardless of the underlying structure of the computer system, the central station 180 may host a manipulation management module 190. The manipulation management module 190 may be configured to collect manipulation data from the robot stations 110, generate manipulation profiles based on the manipulation data, transmit the manipulation profiles to the robot stations 110 as applicable, update the manipulation profiles over time based on additional manipulation data, and transmit the updates to the robot stations 110 as applicable. In turn, each or some of the robot stations 110 may receive and use the applicable manipulation profiles to manipulate the items 120.”; see also [0023], where “A manipulation profile may represent a profile or a collection of data describing how an item may be manipulated. In an example, the manipulation profile may identify the item or a type of the item and may include instructions about manipulations applicable to the item. For instance, the instructions may specify a certain orientation and position of the item, a surface for applying a force, the type and amount of the force, what end effector to use, what robotic arm to use, type and amount of movement to use, and/or other instruction corresponds to command. Remote central station 180 get information from robot station 110/local processor.).
 Regarding claim 16, Stubbs further discloses a system, wherein the local processor receives information from the robotic system and communicates the received information to the remote electronic processor device (see [0021], where “Regardless of the underlying structure of the computer system, the central station 180 may host a manipulation management module 190. The manipulation management module 190 may be configured to collect manipulation data from the robot stations 110, generate manipulation profiles based on the manipulation data, transmit the manipulation profiles to the robot stations 110 as applicable, update the manipulation profiles over time based on additional manipulation data, and transmit the updates to the robot stations 110 as applicable. In turn, each or some of the robot stations 110 may receive and use the applicable manipulation profiles to manipulate the items 120.”; see also [0022].  Remote central station 180 get information from robot station 110/local processor.).
Regarding claim 17,  Stubbs further discloses a system, comprising a cloud backend to receive and store information communicated from one or more of: the remote electronic processor device, the local processor, or the robotic system (see [0067 “The memory 420 may Central station has cloud backend/memory).
Regarding claim 18,  Stubbs further discloses a system, wherein the cloud backend receives information comprising one or more of: sensor data, a failure rate of a component of the robotic system, a maintenance schedule, an identified problem, or a software crash (see [0022], where “The manipulation data may represent data associated with how an item may have been manipulated. For example, the data may describe the item (e.g., include two or higher dimensional images of the item, a two or higher dimensional model of the item, etc.), attributes of the item (e.g., dimensions, weights, center of gravity, etc.), or features associated with surfaces of the item (e.g., a label added to a surface, a handle on one surface, surface characteristics, material characteristics, packaging, etc.). The data may also describe the applied manipulations (e.g., a list of the actions including grasping, moving, retrieving, etc.), related manipulation parameters (e.g., type and amount of force, pressure, voltage, and/or current applied, orientation of an item, etc.), and successes and failures of the applied manipulations (e.g., whether grasping an item was successful, whether scooping the item was unsuccessful, damages resulting from using particular manipulations, end effectors, or forces, etc.).”; see also [0065- 0067]. Central station has cloud backend.).
Regarding claim 20,  Stubbs further discloses a system, the cloud backend operative to transmit a software update to one or more of the local processor or the remote electronic device (see [0015], where “For example, the two robot stations may be connected to a central station over a network. The central station may collect, from the robot stations, data about how the item may have been manipulated and the results of the manipulation. Based on this data, the central station may generate a profile describing how to manipulate the object. The profile, or applicable portions thereof, may be transmitted to and used by the robot stations in subsequent manipulations. Over time, the central station may identify changes to the manipulations by collecting and analyzing manipulation data from the robot stations. The profile may be accordingly updated and the updates may be transmitted to the robot stations. As such, collective knowledge about how to manipulate the object may be developed and propagated between the robot stations. In this way, lessons learned from one robot station may be propagated to other robot stations. Thereby, the efficiencies of the robot stations and/or the overall efficiency of the system may be improved”; see also [0020-0022] and [0065- 0067]. Lesson learned (data collected by one robot) from one robot propagated to other robot which is interpreted as updating software. Central station has cloud backend.).
Regarding claim 21,  Stubbs further discloses a system, wherein the sensor comprises a visualization sensor mounted to view one of the first location or the second location (see [0029], where “In an example, the sensors 216 may include imaging or optical sensors capable of taking images of an item. The optical sensors may form a two or higher dimensional imaging Robot has camera mounted on arm. So camera should be in both places, first and second location.).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0080566 (“Stubbs”), in view of US 9,669,543 (“Stubbs’543”), and in view of US 2014/0277719 (“Kamiya”), as applied to claim 1 above, and further in view of Proceedings of the 35th Chinese Control Conference, Title “Universal soft pneumatic robotic gripper with variable effective length” by (“Yufei”).
Regarding claim 2, Stubbs further discloses a system, wherein the soft robotic gripper (see [0027], where “The robot station 210 may include a robotic arm 212 and an end effector 214. Although the description herein primarily refers to a robotic arm 212, any other mechatronic or robotic device may be used in lieu of or in addition to a robotic arm. The end effector 214 may be connected to an end of the robotic arm 212 and configured to manipulate an item. Any suitable end effector (or number or combination of end effectors) may be utilized, including, but not limited to, soft robotic effectors, vacuum effectors, electro-adhesion effectors, and mechanical or electromechanical effectors. Soft robotic end effectors may .
Stubbs in view of Stubbs’543 and Kamiya does not disclose a system, wherein a hub at the first end for connecting the gripper to the robotic arm, and one or more soft robotic actuators coupled to the hub to form the gripper.
However Yufei discloses a system, wherein the soft robotic gripper comprises: a hub at the first end for connecting the gripper to the robotic arm, and one or more soft robotic actuators coupled to the hub to form the gripper (see fig 1-4, where fixator and tube joint in combination corresponds to hub, finger corresponds to soft actuator and connecting rod corresponds to robotic arm).
Yufei teaches a pneumatic robotic gripper for improving the performance of gripping (see abstract). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Stubbs’543 and Kamiya to incorporate the teachings of Yufei by including the above feature for improving the grasping performance and having customization options in arranging soft actuator using a base while grasping multiple objects.  
Regarding claim 3, Stubbs in view of Stubbs’543 and Kamiya does not disclose a system, the hub comprising a hydraulic connection or a pneumatic connection to deliver actuation fluid to the one or more soft robotic actuators.
However Yufei further discloses a system, the hub comprising a hydraulic connection or a pneumatic connection to deliver actuation fluid to the one or more soft robotic actuators (see fig 1-4, where fixator and tube joint in combination corresponds to hub and finger ).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Stubbs’543 and Kamiya to incorporate the teachings of Yufei by including the above feature for inflating the gripper of soft robotics to grip different size of objects.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0080566 (“Stubbs”), in view of US 9,669,543 (“Stubbs’543”), and in view of US 2014/0277719 (“Kamiya”), as applied to claim 1 above, and in view of Proceedings of the 35th Chinese Control Conference, Title “Universal soft pneumatic robotic gripper with variable effective length” by (“Yufei”), as applied to claim 2 above, and further in view of US 2012/0239195 (“Summer”).
Regarding claim 4, Stubbs in view of Stubbs’543, Kamiya and Yufei does not disclose a system, the hub comprising a mounting point for the sensor and one or more of an electrical or a data connection for powering and communicating with the sensor.
However Summer discloses a system, the hub comprising a mounting point for the sensor and one or more of an electrical or a data connection for powering and communicating with the sensor (see fig 2A, where 34 and 24 are base. Base corresponds to hub. 28 and 38 are force sensors. see also [0024], where “In some embodiments the force sensors 28, 38 of each finger can be located between the base 24, 34 and the useful gripping .
Summer teaches a method for measuring gripping force experienced by robotic grasping device, involves sensing operative force applied to robot finger using force sensor placed on robot finger between proximal end and distal end for improve sensing capability (see [0001]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Stubbs’543, Kamiya and Yufei to .

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0080566 (“Stubbs”), in view of US 9,669,543 (“Stubbs’543”), and US 2014/0277719 (“Kamiya”), as applied to claim 1 above, and further in view of US 2015/0148951 (“Jeon”).
Regarding claim 10, Stubbs in view of Stubbs’543 and Kamiya does not disclose a system, comprising a plurality of local processors in communication with the pick and place station. 
However Jeon discloses a system, comprising a plurality of local processors in communication with the pick and place station (see [0084], where “The hierarchical assignment may include appointing at least one of the multiple cleaning robots as a lead robot and reassigning a task to the multiple cleaning robots by the lead robot. For example, when an area cleaning task is assigned to the multiple cleaning robots, the lead robot and cleaning robots may be appointed for each cleaning area. The appointment may be performed based on at least one of a location, a load capacity, a battery status, and a breakdown occurrence of each cleaning robot. The lead robot may monitor a progress of the cleaning performed by the cleaning robots assigned to the cleaning area of the lead robot. When a portion in the cleaning area is not cleaned, the lead robot may command one of the cleaning robots to clean every corner of the portion. When an inoperative cleaning robot is found or a number of the cleaning robots is smaller or greater in comparison to an amount of garbage in the cleaning area, the lead robot of the cleaning area may exclude the inoperative cleaning robot, or exclude or Pick and place station corresponds to robot, Each robot has a processor. Lead robot communicates with other robots like reassign or monitoring cleaning progress of other cleaning robot.).
Jeon teaches a method for multiple robots cooperatively performing tasks for minimizing amount of required resources (see [0007]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Stubbs’543 and Kamiya to incorporate the teachings of Jeon by including the above feature for minimizing additional resources (e.g. robots can communicating with other robot without central controller).
Regarding claim 11,  Stubbs in view of Stubbs’543 and Kamiya does not disclose a system, comprising a plurality of pick and place stations in communication with the local processor.
However Jeon discloses a system, comprising a plurality of pick and place stations in communication with the local processor (see [0084], where “The hierarchical assignment may include appointing at least one of the multiple cleaning robots as a lead robot and reassigning a task to the multiple cleaning robots by the lead robot. For example, when an area cleaning task is assigned to the multiple cleaning robots, the lead robot and cleaning robots may be appointed for each cleaning area. The appointment may be performed based on at least one of a location, a load capacity, a battery status, and a breakdown occurrence of each cleaning robot. The lead robot may monitor a progress of the cleaning performed by the cleaning robots assigned to the cleaning area of the lead robot. When a portion in the cleaning area is not  Pick and place station corresponds to robot, Each robot has a processor. Lead robot communicates with other robot like reassign or monitoring cleaning progress of other cleaning robot. It can be said, lead robot has local processor.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Stubbs’543 and Kamiya to incorporate the teachings of Jeon by including the above feature for minimizing additional resources (e.g. robots can communicating with other robot without central controller).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0080566 (“Stubbs”), in view of US 9,669,543 (“Stubbs’543”), and US 2014/0277719 (“Kamiya”), as applied to claim 1  and 17 above, and further in view of US 2018/0150806 (“Eleid”).
Regarding claim 19, Stubbs in view of Stubbs’543 and Kamiya does not disclose a system, the cloud backend operative to do one or more of: recommend changes to a maintenance or replacement schedule or suggest a repair.
However Eleid discloses a system, the cloud backend operative to do one or more of: recommend changes to a maintenance or replacement schedule or suggest a repair (see  server corresponds to cloud backend.).
Eleid teaches a method for monitoring and maintaining for achieving faster and more transparent outcome with respect to ensuring that conveyance devices are in compliance with code and regulations (see [0007]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Stubbs in view of Stubbs’543 and Kamiya to incorporate the teachings of Eleid by including the above feature for minimizing additional resources (e.g. no additional inspection is required for repair/maintenance.) and upgrading the system automatically.
Response to Arguments
Applicant’s arguments with respect to claim 1-4 and 10-21 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Examiner Note
Claim 19 submitted on 02/04/2021 is same as claim 19 submitted on 09/02/2020. No additional amendments were found. Examiner suggest to mark claim 19 as previously presented instead of currently amended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3666                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666